DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-22 in the reply filed on January 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babin (Re39,935).
Babin discloses a multi-cavity injection molding apparatus splitting melt near nozzle front, comprising a melt distribution manifold 10, a plurality of heated nozzles 12, each seats in a well 14 and is provided with an insulative air space within a mold cavity plate 22; a plurality of elongated valve pins 62 are received in equally spaced valve pin bores 64 extending in the heated nozzle 12 in alignment with gates or pockets 66 inside 
Babin further discloses a melt passage 88 extends from a central inlet 90 in a cylindrical inlet portion 92 of the manifold 10 and branches outwardly in the manifold 10 to convey melt to the melt bore 50 in each heated nozzle 12, which has a valve brushing 100 which has three or more equally spaced valve pin bores 104 in radial direction extending from its rear end 106 to its front end 108 and are aligned with one of the valve pin bores 64 through the heated nozzle 12.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743